DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues in the response filed 07/19/2022 that the new drawings filed would overcome the drawing objections. The previous objections have been withdrawn but new objections have been made below. 
The applicant argues the claim amendments would overcome the previous 112 rejections with respect to claims 9 and 10. The 112 rejections have been withdrawn. 
The applicant further argues the new claim amendments would overcome the prior art rejections with respect to Cartledge, Realyvasquez, Raschdorf, Subramanian, and Raschdorf as modified by Kovach. The rejections have been withdrawn. 
The applicant argues reconsideration over the double patenting rejection based on the claim amendments. The double patenting rejection have been withdrawn.
However, new 112 rejections have been made below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the asymmetrical template catheter that can be collapsed must be shown or the feature(s) canceled from the claim(s). An asymmetrical template is shown but not an asymmetrical catheter which can be collapsed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 52 is objected to because of the following informalities:  To maintain terminology consistency and to avoid any potential antecedent basis issues, the “anchor” of claim 52 should be “subannular anchor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 10, 12-15, 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states in lines 16-7that “the template catheter is asymmetrical to reduce the diameter of the template catheter when the template catheter is collapsed”. The specification of the application does not support that the template catheter is asymmetrical to reduce the diameter of the template catheter when the template catheter is collapsed  Paragraph 455,457 supports that a template can be asymmetrical and collapsed, but not necessarily the template catheter. Paragraph 427 discloses that a template catheter can be compressed, but not necessarily collapsed or asymmetrical. Further the figures do not disclose that the template catheter can be asymmetrical and/or how the diameter is reduced when the catheter is collapsed. Therefore the limitations that the template catheter is asymmetrical and can be collapsed is rendered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10, 12-15, 4950- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first end of the template guide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A “first end” or “a template guide” is not previously recited. It is unclear what end of what structure is trying to be claimed. For examinations purposed, the limitation “the first end of the template guide” will be considered  as “a first end of a template guide”. 
Claim 1 recites the limitation "the second end of the template guide" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A “second end” was not previously recited. It is unclear what end of what structure is trying to be claimed. For examinations purposed, the limitation “the second end of the template guide” will be considered as “a second end of the template guide”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2004/0148021 to Cartledge, U.S. Patent Publication 2014/0275757 to Goodwin, U.S. Patent Publication 2018/0126119 to McNieven, U.S. Patent Publication 2018/0318083 Bolling, and U.S. Patent Publication 2019/0298521 to Rafiee all disclose similar catheter that can collapse and/or have a different shaped profile. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771